     Case 2:19-bk-21521-NB        Doc 97 Filed 10/30/19 Entered 10/30/19 09:25:08                    Desc
                                   Main Document Page 1 of 2



1
2                                                                          FILED & ENTERED
3
                                                                                 OCT 30 2019
4
5                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                            Central District of California
                                                                            BY sumlin     DEPUTY CLERK
6
7
8                            UNITED STATES BANKRUPTCY COURT
                              CENTRAL DISTRICT OF CALIFORNIA
9                                  LOS ANGELES DIVISION
10   In re:                                          Case No.: 2:19-bk-21521-NB
                                                     CHAPTER 11
11
     Tatung Company of America, Inc.,                ORDER SETTING BAR DATE: January 17,
12                                                   2020 AND DIRECTING SERVICE BY DEBTOR
13                                                   Status conference:
14                                                   Date: October 29, 2019
                                                     Time: 1:00 p.m.
15                                     Debtor(s).    Location: Courtroom 1545

16      TO ALL PARTIES IN INTEREST: Based on the status conference held at the above-
17   referenced time and place, IT IS ORDERED as follows:
18      1. Bar Date. The Bar Date listed above (in the title of this Order) is hereby fixed as the general
           deadline to file proofs of claim. Mailed claims must be received at the following address in time
19         for processing during the court’s business hours:
20                 Clerk of the United States Bankruptcy Court
                   255 E. Temple Street
21                 Los Angeles, CA 90012
        2. Notice of bar date. Debtor(s) must serve a copy of this Order (not the notice contemplated
22         by LBR 3003-1) on all parties in interest no later than November 4, 2019. To conserve
           paper and postage, a proof of service should be separately filed, not served.
23
        3. Form. You may obtain a Proof of Claim form (Official Form 410) on the Bankruptcy Court’s
24         website at www.cacb.uscourts.gov, or visit the Intake area at any division of the Court.
        4. Exceptions to Bar Date. Exceptions to the Bar Date include, but are not limited to:
25
               a. Executory contracts/unexpired leases. For claims arising from rejection of any executory
26                contract or unexpired lease, the last day to file a Proof of Claim is the later of (i) the Bar
                  Date, (ii) 30 days after entry of an order authorizing the rejection of such contract or
27                lease or after any automatic rejection of such contract or lease. See 11 U.S.C.
                  §§ 365(d)(4), 502(g), LBR 3003-1.
28



                                                    -1-
     Case 2:19-bk-21521-NB         Doc 97 Filed 10/30/19 Entered 10/30/19 09:25:08                 Desc
                                    Main Document Page 2 of 2


               b. Governmental units. The deadline for governmental units to file claims is the later of the
1                 (i) Bar Date or (ii) before 180 days after the date of the Order for Relief in this case.
                  See 11 U.S.C. §§ 101(27)) and 502(b)(9). The Court’s records show that the Order for
2                 Relief was on September 30, 2019 and 180 days later is March 28, 2020.
3              c. Avoidance. The deadline is the later of (i) the Bar Date or (ii) 30 days after the entry of a
                  judgment avoiding the transfer under chapter 5 of the Bankruptcy Code (11 U.S.C.
4                 §§ 544 and following). See LBR 3001-1; 11 U.S.C. § 502(h).
        5. Goods (11 U.S.C. § 503(b)(9)). Claims for “the value of any goods received by the debtor
5          within 20 days before [commencement of this bankruptcy case] in which the goods have
           been sold to the debtor in the ordinary course of the debtor’s business” (§ 503(b)(9)) are
6          subject to an administrative expense priority. Any creditor who wishes to assert such a claim
           must file a Proof of Claim by the Bar Date, modified as follows: (a) Section 8 of Form 410:
7          identify (i) the goods for which the debtor has not paid, (ii) the method(s) of shipment, (iii) the
           actual date(s) when those goods were received by the debtor (or state that an estimated date
8          has been used), and (iv) the place of delivery – e.g., “computers shipped via US mail,
           received by debtor at debtor’s warehouse on __/__/__ (estimated date)” (use a continuation
9          sheet if necessary). (b) Section 12 of Form 410: Check the box for “Other” priority and
           specify that priority is under 11 U.S.C. § 507(a)(2) and 503(b)(9).
10
        6. Agreed claims. If your claim is listed on Debtor’s official bankruptcy schedules of assets and
11         liabilities (the “Schedules”) and it is not listed as disputed, contingent, unliquidated or unknown,
           then your claim is deemed filed in the amount set forth in those Schedules. 11 U.S.C. §
12         1111(a). But if your claim is not listed on the Schedules, or is scheduled as disputed,
           contingent, unliquidated or unknown, or if you disagree with the amount or description of your
13         claim (e.g., its description as unsecured or non-priority), then you must timely file a Proof of
           Claim as set forth in this Order.
14      7. Interest holders. If Debtor or a chapter 11 trustee believes it is necessary to set a bar date for
           interest holders (e.g., holders of common or preferred stock), then, before this Notice is served,
15         the chambers of the presiding judge in this case must be contacted for further instructions.
16          Failure of a creditor to timely file a proof of claim on or before the applicable deadline set
     forth herein may result in disallowance of the claim or subordination under the terms of a plan
17   without further notice or hearing. 11 U.S.C. § 502(b)(9). Creditors may wish to consult an
     attorney to protect their rights.
18
                                                    ###
19
20
21
22
23
24
          Date: October 30, 2019
25
26
27
28



                                                     -2-
